Citation Nr: 0410209	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-10 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant submitted a timely substantive appeal with a 
January 2001 rating decision denying entitlement to service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to October 
1945.  He died in September 1998, and the appellant is his 
surviving spouse.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 determination of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional Office 
(RO), that found that the appellant had not filed a timely 
substantive appeal as to her claim for service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  In January 2001, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  She was 
notified of this decision and of her appellate rights by letter 
dated January 30, 2001.

2.  The appellant submitted a notice of disagreement (NOD) with 
the RO's January 2001 rating decision in May 2001.

3.  The RO issued a Statement of the Case (SOC) on April 16, 2002 
addressing the issue of entitlement to service connection for the 
cause of the veteran's death.  

4.  The appellant did not file a substantive appeal addressing the 
issue of service connection for the cause of the veteran's death 
within 60 days from the issuance of the April 16, 2002 SOC.



CONCLUSION OF LAW

Lacking a timely substantive appeal for the claim of entitlement 
to service connection for the cause of the veteran's death, the 
Board does not have jurisdiction to consider this issue.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302(b), 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

Regarding the issue of an entitlement to service connection for 
the cause of the veteran's death, the Board does not address or 
have before it for consideration any issue as to the substance of 
the appellant's claim or the adequacy of the development of this 
claim.  The question of whether the appellant was notified of what 
information or evidence would help support her claim, or whether 
appropriate assistance was provided, is not for the Board to 
consider unless an appeal is properly before it on the substantive 
issue.  The question before the Board at this juncture is only 
whether the appellant has properly placed this issue in appellate 
status.  As will be discussed below, appropriate notice has been 
given to her of the requirements to perfect her appeal and of the 
Board's consideration of this preliminary, jurisdictional matter.  
No issue of compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000), is before 
the Board regarding the current claim.  Regardless, the appellant 
was given notice of the VCAA in a letter from the RO issued in 
July 2001.  

Although the Board has the obligation to assess its jurisdiction, 
it must consider whether doing so in the first instance is 
prejudicial to the appellant.  Cf. Marsh v. West, 11 Vet. App. 468 
(1998); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the Board's consideration of this issue does not 
violate the appellant's procedural rights.  The RO adjudicated the 
timeliness issue in August 2002.  In a February 2003 SOC, the 
appellant was provided with notice of the pertinent regulations.  
She was also given 60 days to submit argument on this issue and 
provided an opportunity to request a hearing.  In April 2003, the 
appellant responded, indicating that she did not want to be 
scheduled for a hearing.  

II.  Law and regulations

The law provides that "...questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3); see VAOPGCPREC 9-99.  The 
initial question that must be resolved is whether the Board has 
jurisdiction to consider the foregoing issue.

As noted by the United States Court of Appeals for the Federal 
Circuit, "it is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over each 
case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, sua 
sponte or by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board following 
an adverse determination by an agency of original jurisdiction are 
set out fully in statute and regulations.  "Appellate review will 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished as 
prescribed in this section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.203; see also 38 C.F.R. § 20.201 (requirements for notices of 
disagreement).  "Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to perfect 
an appeal."  38 C.F.R. § 20.202.  The notice of disagreement (NOD) 
and the substantive appeal must be filed with the activity/office 
that entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, a SOC is to be prepared unless the benefit 
being sought is granted in full. 38 U.S.C.A. § 7105(d)(1).  The 
SOC is to be forwarded to the appellant at the most recent address 
of record, with a copy provided to the representative.  38 C.F.R. 
§ 19.30(a).  Thereafter, a claimant must file the substantive 
appeal within 60 days from the date the SOC is mailed or within 
the remainder of the one-year time period from the date of mailing 
of notice of the initial determination being appealed, whichever 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b)(1).

If a claimant submits additional evidence within 1 year of the 
date of mailing of the notification of the determination being 
appealed, and that evidence requires, in accordance with § 19.31, 
that the claimant be furnished a Supplemental Statement of the 
Case, then the time to submit a Substantive Appeal shall end not 
sooner than 60 days after such Supplemental Statement of the Case 
is mailed to the appellant, even if the 60-day period extends 
beyond the expiration of the 1-year appeal period.  38 C.F.R. § 
20.302(b)(2).

A substantive appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 C.F.R. § 
20.202.  The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the RO in reaching the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.202.  To the extent feasible, the argument should be related 
to specific items in the SOC.  Id.  If the SOC addressed multiple 
issues, the appeal must either indicate that it is an appeal as to 
all issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is properly 
notified is final if an appeal is not perfected as prescribed by 
38 C.F.R. § 20.302.  See 38 C.F.R. § 20.1103.

III.  Analysis

In a January 2001 rating decision, the RO denied entitlement to 
service connection for the cause of the veteran's death.  In 
letter sent on January 31, 2001, the RO informed the appellant of 
the denial of the claim and enclosed a VA Form 4107, explaining 
her appeal rights and the need to submit a timely NOD and 
substantive appeal in order to perfect her appeal to the Board.  A 
timely NOD was received in May 2001.

The RO issued an SOC regarding this issue on April 16, 2002.  
Instructions included with a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) enclosed with the SOC informed the appellant 
that she had 60 days to perfect her appeal by submitting a 
substantive appeal or VA Form 9.  As noted above, a claim must be 
perfected by the filing of a substantive appeal within 60 days 
after the mailing of an SOC or the remainder of the one-year 
period after the mailing of notice of the initial determination, 
whichever is longer.  The one-year appellate period expired on 
January 31, 2002, and is the shorter of the two periods.  The 
appellant had 60 days from April 16, 2002, the date of the 
issuance of the SOC, or until June 17, 2002, which is the longer 
of the two periods in this case.  See 38 C.F.R. § 20.305(b).  This 
date governs as the appeals period within which the appellant was 
required to perfect her appeal.  The appellant's substantive 
appeal was received on July 30, 2002.  There was no correspondence 
or documentation issued or received from the appellant between 
April 16, 2002 and June 17, 2002.  See 38 C.F.R. § 20.302(b)(1) 
and (2).    

The appellant was notified that her substantive appeal was 
untimely by virtue of a decision issued by the RO in August 2002.  
She was informed that she could appeal this determination and did 
so in a timely manner.  

Ultimately, the record establishes that an appeal of the January 
2001 rating decision was not perfected in a timely manner, and the 
Board is without jurisdiction to adjudicate this claim.  38 
U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302(b), 20.303.  Since the appellant did not perfect her appeal 
by filing a timely substantive appeal, her claim must be 
dismissed.


ORDER

As the appellant has failed to perfect an appeal in a timely 
manner, the claim of entitlement to service connection for the 
cause of the veteran's death is dismissed.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



